Case 2:19-cv-00464-JRS-DLP Document 1 Filed 09/24/19 Page 1 of 8 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
               v.                                     )      Cause No. 2:19-cv-00464
                                                      )
$42,800.00 UNITED STATES CURRENCY,                    )
                                                      )
                       Defendant.                     )

                          COMPLAINT OF FORFEITURE IN REM

       The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

Southern District of Indiana, and Eric P. Babbs, Special Assistant United States Attorney, alleges

as follows:

                                    NATURE OF THE ACTION

       1.      This is a civil action seeking forfeiture of certain property pursuant to 21 U.S.C.

§ 881(a)(6) because the Defendant Property constitutes proceeds of, or is property used to

facilitate, a violation of the Controlled Substances Act.

                          PARTIES, JURISDICTION AND VENUE

       2.      The Defendant is Forty-Two Thousand Eight Hundred Dollars and No Cents

($42,800.00) in United States Currency (“the Defendant Property”). The Defendant Property

was taken into custody of the United States Drug Enforcement Administration (“DEA”). The

Defendant Property when originally seized comprised $43,860.00 and was assigned Asset

Identification Number 19-DEA-651061. However, as the DEA will return $1,060.00 to a

claimant, the United States is only seeking judicial forfeiture of $42,800.00.

       3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1345 (district
Case 2:19-cv-00464-JRS-DLP Document 1 Filed 09/24/19 Page 2 of 8 PageID #: 2




courts have original jurisdiction of all civil actions commenced by the United States) and § 1355

(district courts have original jurisdiction of any action for forfeiture).

        4.      This Court has in rem jurisdiction over the Defendant Property pursuant to

28 U.S. C. § 1355(b) (forfeiture action can be brought in a district in which any of the acts giving

rise to the forfeiture occurred), and Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions (clerk must issue a warrant to arrest property in

the government’s possession).

        5.      This Court is the appropriate venue in this matter pursuant to 28 U.S.C. § 1395(a)

and (b), in that the forfeiture accrued in the Southern District of Indiana.

                                               FACTS

        6.      On March 14, 2019, a Sheriff’s Deputy in Putnam County, Indiana (the “Deputy”)

initiated a traffic stop of a white GMC Acadia because the vehicle changed lanes without

advance signaling and made the lane change in close proximity to another vehicle. The vehicle

had a New York registration and was driving westbound on Interstate 70. It was driven by David

R. Moore, but Moore produced only an Indiana ID card because his driver’s license was

suspended.

        7.      The two other adults in the vehicle were front-seat passenger Raymond Lewis, Jr.,

and back-seat passenger Kandus Mayse Williams. A rental agreement showed that the vehicle

was rented to Raymond Lewis, Jr. The Deputy, while standing at the front passenger window,

observed a large bundle of United States Currency on the front passenger seat, between the

center console and Raymond Lewis, Jr.’s leg. Raymond Lewis, Jr. stated that the money was

intended to help his cousin in Arkansas because her husband had just died.

        8.      The Deputy had Moore accompany him to the patrol vehicle and issued Moore a

                                                   2
Case 2:19-cv-00464-JRS-DLP Document 1 Filed 09/24/19 Page 3 of 8 PageID #: 3




summons for driving while suspended. Moore stated that he and the other adults were traveling

to Little Rock, Arkansas for the funeral that was earlier mentioned. When asked why Raymond

Lewis, Jr. was traveling with the large amount of currency in the vehicle, Moore stated that it

was to help the family with the funeral. Moore’s demeanor seemed overly nervous, and the

Deputy requested that a second officer assist with the traffic investigation. A records check

showed that Raymond Lewis, Jr.’s Indiana driver’s license was suspended.

        9.     The Deputy returned to the GMC Acadia and noticed that the bundle of currency

that had been on the front passenger seat next to Raymond Lewis, Jr. was no longer in view. The

Deputy asked Raymond Lewis, Jr. to step to the rear of the vehicle. The Deputy asked Raymond

Lewis, Jr. how much cash he was traveling with, to which he replied that it was three thousand

dollars. Raymond Lewis, Jr. also stated that his girlfriend, Williams, had about one thousand

two hundred dollars. Raymond Lewis, Jr. then told the Deputy that he had the currency in his

possession because he sold cars for a living. The Deputy asked Raymond Lewis, Jr. for consent

to search the rented vehicle, and he consented.

        10.    The Deputy conducted an exterior dog sniff of the GMC Acadia using narcotics

detection canine “Bo.” The canine positively alerted to the passenger side of the vehicle. The

Deputy and a second officer searched the vehicle’s interior and found a cloth bag that contained

several bundles of U.S. Currency. In addition, inside the console, the officers recovered the

larger bundle of currency that had been in Raymond Lewis, Jr.’s possession in the front seat.

The officers also searched Williams’s purse and found an additional bundle of U.S. Currency

inside it.

        11.    A property receipt for the seized currency was issued to Raymond Lewis, Jr. as

the renter of the vehicle, and the vehicle was released to Williams as the licensed driver. The

                                                  3
Case 2:19-cv-00464-JRS-DLP Document 1 Filed 09/24/19 Page 4 of 8 PageID #: 4




seized currency was transported to the Putnam County Sheriff’s Office. There, another dog sniff

was conducted, and the narcotics detection canine alerted to the location in the office where the

seized currency had been placed.

       12.     The DEA conducted an official bank count of the seized currency. After four

counterfeit fifty-dollar bills were removed, the seized currency was determined to be $43,860.00.

That amount was comprised of $39,800.00 from the cloth bag; $3,000.00 in the bundle from the

console; and $1,060.00 from Williams’s purse.




       13.     Further investigation showed that Raymond Lewis, Jr. has a criminal history

related to violations involving controlled substances. In January 2012, Raymond Lewis, Jr. was

convicted of possession of marijuana; the conviction was entered as a Class D felony but was

eligible for modification to a Class A misdemeanor upon successful completion of probation.

(State of Indiana v. Raymond L. Lewis, Case No. 33C03-1101-FD-000011 (Henry County Circuit

Court)). In May 2012, Raymond Lewis, Jr. was convicted of driving while suspended, a Class A


                                                4
Case 2:19-cv-00464-JRS-DLP Document 1 Filed 09/24/19 Page 5 of 8 PageID #: 5




misdemeanor. (State of Indiana v. Raymond Lewis, Jr., Case No. 81C01-1201-CM-000004

(Union County Circuit Court)). In September 2013, Raymond Lewis, Jr. was convicted of

dealing in cocaine, a Class B felony, and was sentenced to six years in the Indiana Department of

Correction followed by four years of probation. (State of Indiana v. Raymond L. Lewis, Jr., Case

No. 89D01-1202-FA-000010 (Wayne County Superior Court)).

          14.   Indiana Department of Workforce Development records showed a lack of

employment history for Raymond Lewis, Jr. Wage data from the first quarter of 2015 through

the first quarter of 2019 showed no reported wages for Raymond Lewis, Jr. in Indiana or other

states.

          15.   On March 19, 2019, a Putnam County Superior Court Judge issued a turnover

order transferring the seized currency to the DEA.

          16.   The DEA initiated proceedings to administratively forfeit the seized currency

under the Controlled Substances Act. On May 4, 2019, Raymond Lewis, Jr. filed with the DEA

a claim for $3,000.00 of the $43,860.00. After review, the DEA referred Raymond Lewis, Jr.’s

claim to the United States Attorney’s Office for judicial forfeiture proceedings.

          17.   On May 23, 2019, Raymond Lewis, Sr. filed with the DEA a claim for $42,000.00

of the $43,860.00. Upon information and belief, Raymond Lewis, Sr. is the father of Raymond

Lewis, Jr., and both men are Richmond, Indiana residents. After review, the DEA referred

Raymond Lewis, Sr.’s claim to the United States Attorney’s Office for judicial forfeiture

proceedings.

          18.   On May 29, 2019, Williams filed with the DEA a claim for $1,060.00 of the

$43,860.00. After review by the United States Attorney’s Office, the United States is not

seeking forfeiture of the $1,060.00, and the DEA will return the $1,060.00 to Williams.

                                                 5
Case 2:19-cv-00464-JRS-DLP Document 1 Filed 09/24/19 Page 6 of 8 PageID #: 6




       19.     The deadline for the United States to complete its investigation and file this

Complaint was extended by this Court to October 1, 2019. (Dkt. #5, In re $43,860.00, No. 2:19-

mc-00005).

                                    PERTINENT STATUTES

       20.     Under 21 U.S.C. § 841(a)(1)-(2), it is unlawful for any person to manufacture,

distribute, or dispense—or possess with intent to manufacture, distribute, or dispense—a

controlled substance.

       21.     Under 21 U.S.C. § 881(a)(6), all moneys furnished or intended to be furnished by

any person in exchange for a controlled substance, all proceeds traceable to such an exchange,

and all moneys used or intended to be used to facilitate any violation of the Controlled

Substances Act, including 21 U.S.C. § 841(a)(1), shall be subject to forfeiture to the United

States, and no property right shall exist in them.

                                      CLAIM FOR RELIEF

       22.     Based on the facts alleged above, the $42,800.00 is “moneys . . . furnished or

intended to be furnished by any person in exchange for a controlled substance,” and/or

“proceeds traceable to such an exchange,” and/or “moneys … used or intended to be used to

facilitate any violation of [the Controlled Substances Act, 21 U.S.C. § 801 et seq.],” and is

therefore subject to forfeiture to the United States of America pursuant to Title 21, United States

Code, Section 881(a)(6).

       WHEREFORE, the United States prays that the Clerk of the Court issue a warrant for the

arrest of the Defendant Property pursuant to Rule G(3)(b)(i) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions; that due notice be given to all

parties to appear and show cause why the forfeiture should not be decreed; that judgment be

                                                     6
Case 2:19-cv-00464-JRS-DLP Document 1 Filed 09/24/19 Page 7 of 8 PageID #: 7




entered declaring the Defendant Property forfeited to the United States for disposition

according to law; and that the United States be granted all other just and proper relief.

                                                      Respectfully submitted,

                                                      JOSH J. MINKLER
                                                      United States Attorney

                                              By:     s/Eric P. Babbs
                                                      Eric P. Babbs
                                                      Special Assistant United States Attorney
                                                      Office of the United States Attorney
                                                      10 W. Market St., Suite 2100
                                                      Indianapolis, Indiana 46204-3048
                                                      Telephone: (317) 226-6333
                                                      Fax: (317) 226-5027




                                                 7
Case 2:19-cv-00464-JRS-DLP Document 1 Filed 09/24/19 Page 8 of 8 PageID #: 8
JS 44 (Rev. 12/12)
                  Case 2:19-cv-00464-JRS-DLP Document 1-1 Filed 09/24/19 Page 1 of 2 PageID #: 9
                                                                            CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     $42,800.00 UNITED STATES CURRENCY


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Putnam
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
U.S. Attorney, Eric P. Babbs, SAUSA
10 W Market St., Suite 2100, Indianapolis, IN 46204 317-226-6333


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          Title 21, United States Code, Section 881
VI. CAUSE OF ACTION Brief description of cause:
                                          Forfeiture of funds that constitute proceeds of or property used to facilitate a controlled substance offense
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/24/2019                                                              s/Eric P. Babbs
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
               Case 2:19-cv-00464-JRS-DLP Document 1-1 Filed 09/24/19 Page 2 of 2 PageID #: 10
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 2:19-cv-00464-JRS-DLP Document 1-2 Filed 09/24/19 Page 1 of 2 PageID #: 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION


UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
               v.                                     )      Cause No. 2:19-cv-00464
                                                      )
$42,800.00 UNITED STATES CURRENCY,                    )
                                                      )
                       Defendant.                     )

                         WARRANT FOR ARREST OF PROPERTY

TO:    ANY OFFICER OR EMPLOYEE OF THE UNITED STATES

       WHEREAS a Complaint for Forfeiture In Rem has been filed in this Court on the 24th

day of September, 2019, by Josh J. Minkler, United States Attorney for the Southern District of

Indiana, against forty-two thousand eight hundred dollars in United States Currency

(“$42,800.00”), defendant herein, for reasons and causes set forth in the Complaint;

       YOU ARE HEREBY COMMANDED to take custody of and to deliver the defendant

currency into the possession of the United States of America, to be detained in the possession of

the United States or its designee until further order of this Court, and you will make return

thereon not later than ten (10) days after execution of process.

Dated: _____________

                                                             _______________________
                                                             Laura A. Briggs, Clerk
                                                             United States District Court
                                                             Southern District of Indiana
Case 2:19-cv-00464-JRS-DLP Document 1-2 Filed 09/24/19 Page 2 of 2 PageID #: 12



                  Arrest Warrant to be issued by the Clerk pursuant to
                     Rule G(3)(b)(i) of the Supplemental Rules for
               Admiralty or Maritime Claims and Asset Forfeiture Actions,
                      for property in custody of the United States.




                                           2
